FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ABUBAKAR HUSSEIN AHMED,                          No. 15-15963

              Plaintiff-Appellant,               D.C. No. 2:14-cv-01626-MHB

 v.
                                                 MEMORANDUM*
ARIZONA STATE UNIVERSITY,
through its Campus Police Department; et
al.,

              Defendants-Appellees.


                  Appeal from the United States District Court
                            for the District of Arizona
                 Michelle H. Burns, Magistrate Judge, Presiding**

                         Submitted November 16, 2016***

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Abubakar Hussein Ahmed appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Ahmed consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s dismissal for failure to comply with Federal Rule of

Civil Procedure 8. Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.

1981). We vacate and remand.

      The district court properly found that Ahmed’s First Amended Complaint

violated Rule 8(a)’s requirement that a pleading shall contain “a short and plain

statement” of the case. However, the district court did not consider less drastic

alternatives before dismissing Ahmed’s action. See McHenry v. Renne, 84 F.3d

1172, 1175, 1177-78 (9th Cir. 1996) (while a complaint which fails to comply with

Rule 8 may be dismissed with prejudice pursuant to Rule 41(b), a district court

should first consider less drastic alternatives); Nevijel, 651 F.2d at 674 (less drastic

alternatives include “further amended complaints, allowing additional time, or

insisting that appellant associate experienced counsel”). Further, the district court

did not include any discussion of the facts alleged in Ahmed’s complaints, and it is

unclear whether it “consider[ed] the strength” of Ahmed’s case before dismissing

it. McHenry, 84 F.3d at 1179 (noting that district court considered the strength of

plaintiff’s case, but acknowledging that “thorough analysis” was not a prerequisite

for dismissal).


                                            2                                     15-15963
      Moreover, while the district court had previously given Ahmed an

opportunity to amend his complaint, the district court’s initial screening order

failed to give Ahmed notice of any deficiencies in his original complaint. See

Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623-24 (9th Cir. 1988) (the

court “must do more than simply advise the pro se plaintiff that his complaint

needs to be shorter and more concise”; the district court is “required to draft a few

sentences explaining the deficiencies”). Because we conclude that it is not clear

that Ahmed’s claims cannot be cured by amendment, see id., we vacate the

judgment, and remand to the district court to give Ahmed notice of the deficiencies

in his claims and an opportunity to file an amended complaint.

      On further inquiry, we conclude that the appeal is not frivolous, grant in

forma pauperis status, and instruct the district court to return the filing fee to

Ahmed.

      VACATED and REMANDED.




                                            3                                        15-15963